FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAY 2 2 23
Cours forthe Dani ay
Surf Moore, )
Plaintiff,
Vv. Civil Action No. 19-1206 (UNA)
Attorney General Barr et al.,
Defendants.

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the case
will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss a
complaint upon determining that it, among other enumerated grounds, is frivolous.

Plaintiff, a resident of Jackson, Mississippi, has sued the current United States Attorney
General and the Department of Justice. He alleges, among other things, that “[a]pprox 2018,”
the defendants “recording [sic] Plaintiff... to hear if he is purchasing crude oil on the market for
100 million by electronic wire & oral comm interception transmitter device to defame & abridge
speech through transmitting programs through Plaintiff T.V.” Compl. at 3.1 “The intentions,”
plaintiff continues, are “to stop” him from “purchasing & control[ing] oil in Libya of 100 million
on the stock market and to violate the secure of advice papers formula....” Jd. Plaintiff
further alleges that he “proceed[ed] to put recordings to a test from QVC” and “discover[ed]”

that “Barr had taken over previous Atty General & Justice Dept application to defraud plaintiff

 

' The Court cites the page numbers assigned by the CM/ECF system.

1
with the influence of organized crime & Mississippi, CA, Chicago Moore family . . . to steal oil
from Libya.” Id. at 4.

Complaints premised on fantastic or delusional scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as
frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25,
33 (1992) (*“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the
level of the irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.
1994) (a court may dismiss claims that are “essentially fictitious”-- for example, where they
suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or
mind”) (citations and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305,
1307-08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events
and circumstances of a wholly fanciful kind.”). The instant complaint satisfies this standard, and
the Court foresees no possibility of a cure. Consequently, this case will be dismissed with
prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with
prejudice is warranted upon determining “that ‘the allegation of other facts consistent with the
challenged pleading could not possibly cure the deficiency.’”) (quoting Jarrell v. United States
Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation omitted)), A separate order

accompanies this Memorandum Opinion,

)
(Wa X able - Kei
a United States’District Judge

Date: May _} 7, 2019
